Citation Nr: 1108651	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-37 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a right wrist injury.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to September 2003, and was awarded Navy Commendation Medals with Combat "V" device for his service during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Portland, Oregon, Regional Office (RO), which inter alia denied service connection for PTSD, residuals of a right wrist injury, and sinusitis.  The Veteran disagreed with such denials and subsequently perfected an appeal.   

In December 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

During the December 2010 Board hearing and after this appeal was certified to the Board, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, residuals of a right wrist injury, and sinusitis.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Psychiatric Disorder/PTSD Claim

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he alleges that, during deployments to the Southwest Asia theater of operations during the Persian Gulf War, he encountered incoming heavy hostile anti-aircraft artillery fire while serving as an aviation warfare systems operator on numerous flight missions.  The Veteran also reported witnessing the deaths of various human targets of whom he provided real-time video imagery of to various ground forces for attacks.  He indicated feeling fear of losing his life and remorse/guilt over the death of possible innocent civilians from these events and that he continues to experience psychiatric problems from these events.  See November 2006 Hand-Written Statement from the Veteran; March 2007 VA Examination Report; December 2010 Board Hearing Transcript.  An April 2007 VA examiner determined that there was "no evidence of any emotional reaction or psychiatric consequence related to this incident."  See April 2007 VA Examination Report.  

Post-service VA treatment records reflect diagnoses of PTSD and alcohol abuse.  See October 2006 Medical Record, Salem Vet Center; March 2007 VA Examination Report; VA Treatment Letter, received February 2011.   

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, although the Veteran claims that his PTSD disability is the result of fear of hostile military or terrorist activity, his service personnel records demonstrate various awards for combat service.  See DD-214; March 2003 Navy and Marine Corps Commendation Medal with Combat Distinguished Device Certificate; July 2003 Air Medal Certificate; September 2003 Navy and Marine Corps Commendation Medal with Combat Distinguished Device Certificate.  Thus, the Board finds that the Veteran "engaged in combat with the enemy."  See 38 C.F.R. § 3.304(f).  Therefore, the Veteran's statements regarding exposure to anti-aircraft attacks and witnessing the death of unidentified human targets are credible in light of his combat service.

Further review of the Veteran's claims folder indicates that the Veteran was provided with a VA examination regarding his PTSD disability in March 2007.  Although the examiner noted that the Veteran has some signs and symptoms of PTSD, such as re-experiencing and avoidance, he indicated that there were not enough symptoms of emotional numbing/avoidance to justify a full diagnosis of PTSD.  The examiner also noted that the Veteran "might qualify for subthreshold or partial PTSD but not the full syndrome."  See March 2007 VA Examination Report.  The examiner also noted that "it is possible after a period of treatment that a more distinct diagnostic picture might emerge in the future of PTSD."  Thus, it is unclear whether the Veteran has a confirmed diagnosis of PTSD based on these findings.  As such, the Veteran should be provided a new VA examination regarding the extent and etiology of any psychiatric disability, to include PTSD.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the AMC/RO is required.  38 C.F.R. § 19.9(a)(1) (2010).   
 
Review of the Veteran's claims folder also indicates that he is currently diagnosed with alcohol abuse.  Although he was afforded a VA examination regarding his psychiatric disabilities in March 2007 and the examiner assessed alcohol abuse, the examiner did not determine if the Veteran's alcohol abuse is etiologically related to his military service.  See March 2007 VA Examination Report.  Review of the claims folder is negative for any opinion regarding whether the Veteran's additional acquired psychiatric disorders, to include alcohol abuse, are etiologically related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).   Thus, the Veteran should be afforded an examination including opinions regarding the relationship between the Veteran's current acquired psychiatric disabilities, to include PTSD and alcohol abuse, based on review of all evidence of record.  

Further, the Veteran indicated that he received psychiatric treatment from Vet Center in Salem, Oregon.  See December 2010 Board Hearing Transcript; December 2010 "Authorization and Consent to Release Information to the Department of Veterans Affairs," VA Form 21-4142.  Such records may be pertinent to the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD.  Although review of the Veteran's claims folder contains some treatment records from the Salem Vet center, dated September 2006 to May 2007, such records appear to be incomplete.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Consequently, the Veteran's complete treatment records relating to his psychiatric disability, to include PTSD, from the Salem Vet Center should be obtained and associated with the claims folder.   

Right Wrist and Sinusitis Claims

The Veteran also seeks service connection for sinusitis and residuals of a right wrist injury, which he maintains is related to active duty service.  Specifically, the Veteran claims that the residuals of a right wrist injury were the result of an in-service fall off an aircraft ladder in 2001 while he was serving in Japan.  He reported having continuous pain in his right wrist since the 2001 fall.  The Veteran also claims that received various treatment for respiratory problems in-service and his sinusitis disability is related to such treatment.  He also reported developing respiratory problems while serving in the Southwest Asia theater of operations.  See December 2010 Board Hearing Transcript.

During the December 2010 Broad hearing, the Veteran indicated that he received treatment from a private physician (Dr. G. Thomas) in Keizer, Oregon, who treated his sinusitis and right wrist disabilities after service.  See December 2010 Board Hearing Transcript.  Such records may be pertinent to the Veteran's service connection claims for sinusitis and residuals of a right wrist injury.  Review of the Veteran's claims folder is negative for such treatment records.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Consequently, the Veteran's private treatment records from Dr. G. Thomas in Keizer, Oregon, relating to his sinusitis and right wrist disabilities should be obtained and associated with the claims file.   

Further review of the evidence of record indicates that the Veteran had various treatment and complaints of sinus and respiratory problems in-service.  See April 2001 Medical Record; February 14, 2002 Oak Harbor Naval Hospital Report; February 20, 2002 Oak Harbor Naval Hospital Report; May 2004 Medical Record.  He was diagnosed with an upper respiratory infection.  See id.  Post-service VA treatment records reveal diagnoses of sinusitis.  See April 2006 Otolaryngology Consult; December 2010 Physician Letter.  

With regard to the Veteran's right wrist disability, although the Veteran's service treatment records (STRs) are negative for complaints, treatment, and/or diagnoses of any right wrist injury and/or residual disability in-service, the Veteran reported that the residuals of a right wrist injury were the result of an in-service fall off an aircraft ladder in 2001 while he was serving in Japan.  He also reported having continuous pain in his right wrist since the 2001 fall.  See December 2010 Board Hearing Transcript.  The Veteran also provided a statement from a fellow service member to the effect that the Veteran suffered a fall in-service and had resulting wrist pain.  See December 2010 Type-Written Statement from the W.A.W.  Although review of the Veteran's service personnel records is unclear as to whether the Veteran served in Japan, review of the June 1, 2001 "Evaluation Report and Counseling Record  (E1-E6)" indicates that the Veteran was deployed with the Seventh Fleet AOR-6 of the United States Navy.  The Board notes that Seventh Fleet's area of operations included the Western Pacific and Indian Ocean and was headquartered at Yokosuka, Japan.  Further the Veteran's DD-214 indicates that his military occupational specialty was a P3C Update III Acoustic Sensor Operator (Aviations Warfare Systems Operator).  As such, the Board finds the Veteran's statements of an in-service aircraft ladder fall and injury to the right wrist consistent and credible with his service.  

Based on the foregoing, a VA exam is necessary to ascertain whether the Veteran's currently diagnosed sinusitis disability and any residual disabilities of a right wrist injury are related to service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested that he identify all treatment for his psychiatric sinusitis, and right wrist disabilities, to specifically include the private physician (Dr. G. Thomas) in Keizer, Oregon, who treated his sinusitis and right wrist disabilities after service.  After receiving any necessary authorization from the Veteran, any identified medical records, to specifically include those from the private physician (Dr. G. Thomas) who treated his sinusitis and right wrist disabilities after service, should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

2.  The AMC/RO should also obtain the Veteran's current VA treatment records regarding his psychiatric and sinusitis disabilities from the Salem VA Clinic, from November 2009 to the present, and Salem Vet Center, from May 2007 to the present, and associate these records with the claims folder.     

To the extent there is an attempt to obtain records that is unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran should also be informed of the negative results, and should be given an opportunity to obtain the records.  

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any currently present acquired psychiatric disability, to include PTSD and alcohol abuse.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed. Any indicated tests should be accomplished. 

Based on examination findings, historical records, and medical principles, the VA examiner should give a medical opinion, with full rationale, as to the likely etiology of any currently present psychiatric disability, to include PTSD and alcohol abuse, specifically whether it is at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability, to include PTSD and alcohol abuse, is etiologically related to the Veteran's military service.  If the examiner diagnoses the Veteran as having PTSD, the examiner should specifically identify the stressor(s) which is(are) responsible for such diagnosis, to include the Veteran's combat stressors and fear from incoming anti-aircraft artillery fire while on flight missions.  A complete rationale should be provided for any opinion.

4.  The Veteran should also be afforded a VA examination to determine the extent and etiology of any residual disabilities of the right wrist.  Specifically, the VA examiner should confirm any disabilities of the right wrist through any testing deemed necessary.  The VA examiner should then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current residual disabilities of the right wrist are related to the Veteran's service, to include his credible statements of an in-service fall of an aircraft ladder in 2001.  

The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.  A complete rationale should be provided for any opinion.  

5.  The Veteran should also be provided a VA examination regarding the nature and etiology of his respiratory disability, to include sinusitis.  All indicated tests and studies, to include pulmonary function testing, should be accomplished and the findings then reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disability, to include sinusitis, is related to the Veteran's service, to include various treatment for respiratory problems (sinus and upper respiratory infections) in-service.  

A complete rationale should be provided for any opinion.  The claims folder should be made available to the examiner for review.  Specifically, the examiner must consider the Veteran's STRs, which include notation of various treatment and complaints of sinus and respiratory problems (upper respiratory infection) in-service.  See April 2001Medical Record; February 14, 2002 Oak Harbor Naval Hospital Report; February 20, 2002 Oak Harbor Naval Hospital Report; May 2004 Medical Record.  The entire claims file must be reviewed by the examiner in conjunction with examination and the report should state that such review has been accomplished.

6.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claims for an acquired psychiatric disorder, to include PTSD, residuals of a right wrist injury, and sinusitis.  If the service connection claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


